EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of ITEX Corporation dated as of July 19, 2010, and any amendments thereto signed by each of the undersigned, shall be filed on behalf of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Date: July 19, 2010 By: /s/ David Polonitza Name: David Polonitza By: /s/ Rebecka Polonitza Name: Rebecka Polonitza By: /s/ Richard Polonitza Name: Richard Polonitza By: /s/ Greta Polonitza Name: Greta Polonitza By: /s/ Kirk Anderson Name: Kirk Anderson By: /s/ Paul Kim Name: Paul Kim By: /s/ Rahul Pagidipati Name: Rahul Pagidipati PAGIDIPATI FAMILY, LP By: /s/ Rahul Pagidipati Name: Rahul Pagidipati, Partner By: /s/ Devaiah Pagidipati Name: Dr. Devaiah Pagidipati By: /s/ Rudrama Pagidipati Name: Dr. Rudrama Pagidipati MPIC FUND I, LP By: Corner Market Capital U.S., Inc General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL U.S., INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO MPIC CANADIAN LIMITED PARTNERSHIP By: Corner Market Management, Inc. General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET MANAGEMENT, INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL CORPORATION By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO /s/ Alnesh Mohan ALNESH MOHAN /s/ Sanjeev Parsad SANJEEV PARSAD /s/ G.Andrew Cooke G. ANDREW COOKE
